OSBORNE, Justice
(dissenting).
We are again presented with the question which this court attempted to answer in Stacker v. Bibble, Ky., 442 S.W.2d 578. When is a verdict defective so as to require the parties to move the court to recommit the jury? or stated conversely; when can the question of a defective verdict be raised for the first time in a motion and grounds for a new trial? I dissented in Bibble because I believe the rule there set out was not realistic. I dissented again in Commonwealth, Department of Highways v. Martin, Ky., 465 S.W.2d 302 for the same reason. I dissent again today for the same reason. I have no doubts but what the opportunity will again soon be presented.
We should either take the position that where a verdict does not conform with the evidence and instructions of the court it is defective and a motion should then and there be made to commit the jury or we should say that questions concerning a defective verdict can first be raised in a motion and grounds for a new trial. This business of saying some can and some can’t is unworkable.